Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Du Prez et al (US 20100234482 A1), previously discussed, does not actually crosslink the polyurethane having alkyne and azide groups, but rather uses the click reaction thereof to attach functional groups to the polymer chain. Manzara et al (US 20110112254 A1) and Carter et al (WO 2014122153 A1, hereinafter US equivalent US 20150368530 A1 is cited), discussed above, disclose polyurethanes crosslinked by pendant azide and alkyne groups. However, they do not disclose the claimed steps b and d. While these steps are known in the art to make an otherwise hydrophobic polyurethane hydrophilic or water dispersible, such as in Gaa et al (US 4567228 A), it would require excessive hindsight to apply them to Manzara, which only lists polyurethane among many other polymer options, or to Carter, which already has a polyurethane which is capable of aqueous dispersion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766